Name: 2010/333/: Commission Decision of 14 June 2010 amending Decision 2004/211/EC as regards the entries for Bahrain and Brazil in the list of third countries and parts thereof from which the introduction into the European Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2010) 3665) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  trade policy;  America;  trade;  health;  Asia and Oceania
 Date Published: 2010-06-16

 16.6.2010 EN Official Journal of the European Union L 150/53 COMMISSION DECISION of 14 June 2010 amending Decision 2004/211/EC as regards the entries for Bahrain and Brazil in the list of third countries and parts thereof from which the introduction into the European Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2010) 3665) (Text with EEA relevance) (2010/333/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 12(1) and (4), and the introductory phrase of Article 19 and Article 19(i) and (ii) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2), and in particular Article 17(3)(a) thereof, Whereas: (1) Directive 90/426/EEC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries or parts of the territory thereof, which have been free from glanders for a period of at least 6 months. (2) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. That list is set out in Annex I to that Decision. (3) Glanders occurs in parts of the territory of Brazil and therefore imports of equidae, and, as a consequence, of their semen, ova and embryos, are only authorised from the disease-free parts of the territory of that third country listed in column 4 of Annex I to Decision 2004/211/EC. The State of GoiÃ ¡s is listed in that column. The Distrito Federal is a distinct administrative entity situated within the State of GoiÃ ¡s. From an epidemiological point of view it has been considered part of the State of GoiÃ ¡s and not been specifically mentioned in that column. (4) In April 2010 Brazil notified the World Organisation for Animal Health (OIE) of the confirmation of a case of glanders in a horse in Distrito Federal. Since Distrito Federal is no longer free from glanders, Annex I to Decision 2004/211/EC should be amended in order to indicate that the introduction into the Union of equidae and of semen, ova and embryos of animals of the equine species are no longer authorised from that region. (5) In addition, the Commission has received a report about confirmed cases of glanders in Bahrain. The introduction of registered horses and of semen thereof from Bahrain should therefore no longer be authorised. (6) Decision 2004/211/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/211/EC is amended as follows: 1. the entry for Bahrain is replaced by the following: BH Bahrain BH-0 Whole country E - - - - - - - - - 2. the entry for Brazil is replaced by the following: BR Brazil BR-0 Whole country - - - - - - - - - - BR-1 The States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Mato Grosso do Sul, GoiÃ ¡s, Minas Gerais, Rio de Janeiro, EspÃ ­ritu Santo, RondÃ ´nia, Mato Grosso D X X X X X X X X X BR-2 Distrito Federal D - - - - - - - - - Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 June 2010. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 42. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 73, 11.3.2004, p. 1.